NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 NOIME CRUZ,                                        No.   15-70416

                    Petitioner,                     Agency No. A089-053-594

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Noime Cruz, a native and citizen of the Philippines, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252; Garcia v.

Holder, 621 F.3d 906, 911 (9th Cir. 2010). We review for abuse of discretion the


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Garcia, 621 F.3d at 912, and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Cruz’s motion to reopen on

the ground that the new evidence of hardship to Cruz’s legal permanent resident

mother was insufficient to establish prima facie eligibility for cancellation of

removal. See Fernandez v. Gonzales, 439 F.3d 592, 599 (9th Cir. 2006) (the BIA

may deny a motion to reopen for failure to establish prima facie eligibility);

Garcia, 621 F.3d at 913 (“The ‘exceptional and extremely unusual hardship’

standard is a very demanding one.”).

      PETITION FOR REVIEW DENIED.




                                          2                                        15-70416